NO. 07-03-0430-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  JANUARY 12, 2004

                         ______________________________


                       IN THE INTEREST OF H. L. H., A CHILD


                       _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

       NO. 2002-517,784; HONORABLE BRADLEY S. UNDERWOOD, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Billy Don Hayes, respondent, appeals from a hearing dated September 15, 2003 in

the 364th District Court, Lubbock County. We dismiss for lack of jurisdiction.


      On October 10, 2003, this Court received a Notice of Appeal, Request for New Trial

indicating that respondent was appealing an order from a hearing held on September 15,

2003. By letter of October 30, 2003 the Clerk of this Court advised counsel that a final

order had not been entered, the appeal was abated pending entry of the final order and

that jurisdiction would be considered after December 1, 2003. A response from counsel
was filed on December 12, 2003 indicating that an amended notice of appeal would be

filed as soon as the order was entered. To date, this Court has not received any indication

that a final order has been entered.


      We dismiss for lack of jurisdiction. See TEX . R. APP. P. 42.3(a).




                                                Phil Johnson
                                                Chief Justice




                                            2